DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/13/2022 has been entered.
This application has been reassigned to a new examiner.  Full faith and credit have been given to the previous examiner.
Response to Arguments
Applicant argues that Forsee / Palakovich failed to disclose navigating a customer support tree of an IVR system for a user by (i) executing voice recognition to process a voice recording of the customer support tree.  Forsee [0019] discloses “…the IVR system may receive and automatically process telephone calls and other communications from users (e.g., customers), and direct the users to the appropriate resources based on voice…inputs received from the customers.  Thus, one or more servers in the IVR system 164 may be used to receive or initiate customer telephone calls or other user interactions, process voice inputs or other inputs received from customers, and determine the appropriate set of actions to initiate for the customer.”  (emphasis added).  The processing of voice inputs or other inputs received from customers is executing voice recognition to process a voice recording of the customer support tree.  
Applicant argues that Forsee / Palakovich failed to disclose (ii) automatically navigating through the customer support tree to the desired target of the IVR system for the user based on processing the voice recording of the customer support tree, (iii) completing the request for the user through the interactive session with the IVR system of the third party, and (iv) when the request is automatically completed, transmitting, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed.  See Forsee [0019] and [0022]-[0023].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forsee (US 2013/0204834) in view of Palakovich et al. (US 2016/0099892).
Regarding claim 1, a computer system comprising:
a network communication interface to communicate, over one or more networks, with (i) a computing device of a user (Forsee [0014] - generic computing device 101 may correspond to a server in an interactive voice response (IVR) system; [0016] - generic computing device 101 may operate in a networked environment supporting connections to one or more remote computers, such as terminals), and
one or more processors (Forsee [0014] - generic computing device 101 may have a processor 103 for controlling overall operation of the server and its associated components); and
a memory storing instructions that, when executed by the one or more processors (Forsee [0014]- computing device 101 may have a processor 102 for controlling overall operation of the server and its associated components, including random access memory (RAM) 105, read-only memory (ROM), cause the computer system to:
receive, over the one or more networks, a chat input from the computing device of the user (Forsee [0020]- customer devices 161 may be used, for example, by customers of the financial institution to conduct financial transactions via the telephone networks 166 and/or computer networks}, the chat input including a request to navigate the IVR system at the third party (Forsee: [0022]- IVA system 200 In this example may contain an interactive voice response (R/R} application 210 and a decision tree execution engine 220, which are configured to receive and response to customer interactions} , the request further indicating a desired target of the IVA system for the user (Forsee: [0023] - IVR application 210 may be configured to receive data from and send data to users/customers through computer networks 163 and telephone networks 166, whereas the decision tree execution engine 220 may be configured to retrieve and execute decision trees based on the user data received by the IVR application); and
initiate an interactive session with the IVR system to autonomously navigate through a customer support tree of the VR system and attain the desired target for the user (Forsee [0023] - a decision tree may contain the logic to analyze customer information obtained during an automated call session, such as the customer's responses to questions during the session and/or retrieved customer account information, and to determine and initiate a course of action for that customer during the session).
Forsee does not explicitly indicate (ii) an interactive voice response (IVA) system of a third party, wherein the executed instruction cause the computer system to (i) automatically complete the request for the user through the interactive session with the IVR sys of the third party, and (ii) when the request is automatically completed, transmit, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed.
However, Palakovich teaches (1) an interactive voice response (IVA} system of a third party (Palakovich [0026], [0029] - chat server comprises a virtual agent (VA) proxy module; [0073] - chat server 102 itself, or another third party server; [0135] - improved real-time chat service), wherein the executed instruction cause the computer system to (i) automatically complete the request for the user through the interactive session with the IVR sys of the third party {Palakovich [0029]-[0031] - chat server updates a chat log of the chat based upon messages received from the end user and messages received from the one or more virtual or live agent representatives; [0061]-[0065] - Upon receipt of the message, the communication routing module 202 will update a chat log 210 for that chat based upon the message. The virtual agent proxy module 108, in communication with the communication routing module 202, will “intercept” the chat message, determine which virtual agent is the assigned virtual agent for the chat (e.g. based upon mappings maintained by the VA manager module 220 and/or VA session module 218), and transmit the chat message to that assigned virtual agent), and (ii) when the request is automatically completed, transmit, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed (Palakovich [0039], [0056], [0062] - assigned virtual agent 114A may participate in the chat by composing a message according to known virtual agent techniques (e.g., based upon configured chat rules, based upon an analysis of one or more messages received from the end user 106, etc.). With a composed message, the assigned virtual agent 1144 transmits a message including the composed message back to the chat server 102, which is routed via the virtual agent proxy module 108 to the communication routing module 202. The communication routing module 202 updates the chat log 210 for that chat accordingly, and transmits the composed message back to the client device 104 to be presented /displayed to the end user).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Forsee’s decision tree creation and execution in an interactive Voice Response system with Palakovich’s virtual agent proxy in 4 real-time chat service in order to determine whether to add a virtual agent to a chat between an end user and a live agent (Palakovich, see [0010]).
Regarding claim 11, a non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computer system, cause the computer system to:
receive, over one or more networks, a chat input from a computing device of a user (Forsee [0020] - customer devices 167 may be used, for example, by customers of the financial institution to conduct financial transactions via the telephone networks 166 and/or computer networks), the request further indicating a desired target of the IVR system for the user (Forsee [0023] - IVR application 210 may be configured to receive data from and send data to users/customers through computer networks 163 and telephone networks 166, whereas the decision tree execution engine 220 may be configured to retrieve and execute decision trees based on the user data received by the IVR application); and
initiate an interactive session with the IVR system to autonomously navigate through a customer support tree of the IVR system and attain the desired target for the user (Forsee [0023] – a decision tree may contain the logic to analyze customer information obtained during an automated call session, such as the customer's responses to questions during the session and/or retrieved customer account information, and to determine and initiate a course of action for that customer during the session).
Forsee does not explicitly indicate the chat input including a request to navigate an interactive voice response (IVR) system of a third party, wherein the executed instruction cause the computer system to (i) automatically complete the request for the user through the interactive session with the MVR sys of the third party, and (ii) when the request is automatically completed, transmit, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed.
However, Palakovich teaches the chat input including a request to navigate an interactive voice response (IVR) system of a third party (Palakovich 26 - chat server comprises a virtual agent (VA} proxy module;  73 - chat server 102 itself, or another third party server; 135 - improved real-time chat service), wherein the executed instruction cause the computer system to (i) automatically complete the request for the user through the interactive session with the IVR sys of the third party (Palakovich: 29-31 - chat server updates a chat log of the chat based upon messages received from the end user and messages received from the one or more virtual or live agent representatives;  61-65 - Upon receipt at the message, the communication routing module 202 will update a chat log 216 for that chat based upon the message. The virtual agent proxy module 108, in communication with the communication routing module 202, will “intercept” the chat message, determine which virtual agent is the assigned virtual agent for the chat (e.g., based upon mappings maintained by the VA manager module 220 and/or VA session module 218), and transmit the chat message to that assigned virtual agent), and (5 when the request is automatically competed, transmit, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed (Palakovich: { 39, 36, 62 - assigned virtual agent 1144 may participate in the chat by composing a message according to known virtual agent techniques (e.g., based upon configured chat rules, based upon an analysis of one or more messages received from the end user 106, etc. With a composed message, the assigned virtual agent 114A transmits a message including the composed message back to the chat server 102, which is routed via the virtual agent proxy module 108 to the communication routing module 202. The communication routing module 202 updates the chat log 210 for that chat accordingly, and transmits the composed message back to the cent device 104 to be presented/displayed to the end USGL}.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Forsee’s decision tree creation and execution in an Interactive Voice Response system with Palakovich’s virtual agent proxy in a real-time chat service in order to determine whether to add a virtual agent to a chat between an end user and a live agent (Palakovich, see 410).
Regarding claim 20, a computer-implemented method of navigating an interactive voice response (IVR) system of a third party for a user, the method being performed by one or more processors and comprising:
receiving, over one or more networks, a chat input from a computing device of the user (Forsee: 9 20 ~ customer devices 161 may be used, for example, by customers of the financial institution to conduct financial transactions via the telephone networks 166 and/or computer networks), the request further indicating a desired target of the IVR system for the user (Forsee: { 23 -IVR application 210 may be configured to receive data from and send data to users/customers through computer networks 163 and telephone networks 166, whereas the decision tree execution engine 220 may be configured to retrieve and execute decision trees based on the user data received by the IVR application); and
initiating an interactive session with the IVR system to autonomously navigate through a customer support tree of the IVR system and attain the desired target for the user (Forsee 23 – a decision tree may contain the logic to analyze customer information obtained during an automated call session, such as the customer's responses to questions during the session and/or retrieved customer account information, and to determine and initiate a course of action for that customer during the session).
Forsee does not explicitly indicate wherein the chat input including a request to navigate the IV system of the third party, the executed instruction cause the computer system to (1) automatically complete the request for the user through the interactive session with the IVR sys of the third party, and (ii) when the request is automatically completed, transmit, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed.
However, Palakovich teaches the chat input including a request to navigate the IVR system of the third party (Palakovich:  26 - chat server comprises a virtual agent (VA) proxy module;  73 - chat server 102 itself, or another third party server; 135 - improved real-time chat service), wherein the executed instruction cause the computer system to (1) automatically complete the request for the user through the interactive session with the IVR sys of the third party (Palakovich: 29-31 - chat server updates a chat log of the chat based upon messages received from the end user and messages received from the one or more virtual or live agent representatives; 61-65 - Upon receipt of the message, the communication routing module 202 will update a chat log 21 for that chat based upon the message. The virtual agent proxy module 108, in communication with the communication routing module 202, will “intercept” the chat message, determine which virtual agent is the assigned virtual agent for the chat (e.g., based upon mappings maintained by the VA manager module 220 and/or VA session module 218), and transmit the chat message to that assigned virtual agent}, and (ii) when the request is automatically completed, transmit, over the one or more networks, a response message to the computing device of the user, the response message providing the user with contextual information corresponding to the request being automatically completed (Palakovich:  38, 56, 62 - assigned virtual agent 114A may participate in the chat by composing a message according to known virtual agent techniques (e.g., based upon configured chat rules, based upon an analysis of one or more messages received from the end user 106, etc.). With a composed message, the assigned virtual agent 114A transmits a message including the composed message back to the chat server 102, which is routed via the virtual agent proxy module 108 to the communication routing module 202. The communication routing module 202 updates the chatlog 210 for that chat accordingly, and transmits the composed message back to the client device 104 to be presented /displayed to the end user).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Forsee’s decision tree creation and execution in an Interactive Voice Response system with Palakovich’s virtual agent proxy in a real-time chat service in order to determine whether to add a virtual agent to a chat between an end user and a live agent (Palakovich, see 410}.
Regarding claim 2, the computer system of claim 1, wherein the customer support tree comprises multiple steps, and wherein the executed instructions further cause the computer system to:
during the interactive session with the IVR system, output, over the one or more networks, a response to each of the multiple steps of the customer support tree (Forsee: { 23 - a decision tree may contain the logic to analyze customer information obtained during an automated call session, such as the customer's responses to questions during the session and/or retrieved customer account information, and to determine and initiate a course of action for that customer during the session).
The non-transitory computer readable medium of claim 12 is rejected for the same reasons set forth in the system of claim 2.
Regarding claim 3, the computer system of claim 2, wherein each of the outputted responses comprises a dual-tone multi-frequency (DTMF) tone (Forsee: [23] - based on a first customer's responses (e.g., voice or touch-tone responses) during a call session).
The non-transitory computer readable medium of claim 13 is rejected for the same reasons set forth in the system of claim 3.
Regarding claim 4, the computer system of claim 1, wherein the executed instructions further cause the computer system to:
based on the chat input from the computing device of the user, access a database storing confidential information of the user (Forsee [23] - based on a first customer's responses (e.g., voice or touch-tone responses) during a call session, and based on the details of the first customer's account); and
wherein the executed instructions cause the computer system to utilize the confidential information of the user to navigate the customer support tree of the IVR system (Forsee: [23] - during a call session with a second customer, the same decision tree executed by the execution engine 220 may determine, based on the second customer's responses and/or the second customer's account details, that the second customer should not be offered
the product or service during the call. Other decision trees may be used to provide customers with requested information (e.g., account information, order status, account balances, etc.), or to route customers to specific departments or customer service representatives (e.g., sales, returns, bill payment, technical support, etc.)).
The non-transitory computer readable medium of claim 14 is rejected for the same reasons set forth in the system of claim 4.
Regarding claim 5, the computer system of claim 4, wherein the database is a component of the computer system, and wherein the confidential information corresponds to personal financial information of the user (Forsee: 23 - decision trees may be used to provide customers with requested information (e.g., account information, order status, account balances, etc.)).
The non-transitory computer readable medium of claim 15 is rejected for the same reasons Set forth in the system of claim 5.
Regarding claim 6, the computer system of claim 4, wherein the confidential information comprises at least one of an address, login information, or a password of the user (Forsee: | 35 - users may be authenticated, by providing a user name and password or using other authentication techniques, to confirm that the user has permissions to access the IVR system).
The non-transitory computer readable medium of claim 16 is rejected for the same reasons set forth in the system of claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Swearingen whose telephone number is (571)272-3921. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jeffrey R. Swearingen
Primary Examiner
Art Unit 2445



/Jeffrey R Swearingen/Primary Examiner, Art Unit 2445